STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2021 KW 0838
VERSUS

CHESTER G. SCHNEIDER, SR. OCTOBER 26, 2022
In Re: Chester G. Schneider, Sr., applying for supervisory

writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 365,032.

 

BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

STAY LIFTED. WRIT DENIED. The jury unanimity rule set
forth in Ramos v. Louisiana, U.S. _, 140 S.ct. 1390, 206
L.Ed.2d 583 (2020) does not apply retroactively in Louisiana.
State v. Reddick, 2021-01893 (La. 10/21/22), _ So.3d __.

GH
WRC

Guidry, J., concurs. As a judge of an intermediate
appellate court of this state, I am constrained to concur in the
denial of retroactive application of Ramos v. Louisiana, U.S.

__, 140 8.Ct. 1390, 206 L.Ed.2d 583 (2020), in accordance with
the recent majority decision of the Louisiana Supreme Court in
State v. Reddick, 2021-01893 (La. 10/21/22), —  So.3d __
However, I write separately to express my disagreement with
upholding unconstitutional non-unanimous convictions on
collateral review and to express my disappointment in this
state’s failure to correct the lingering legacy of
discrimination and injustice embodied in such convictions for
the more detailed reasons expressed by Justice Griffin in her
dissenting opinion to the Reddick decision.

COURT OF APPEAL, FIRST CIRCUIT

As

DEPUTY CLERK OF COURT
FOR THE COURT